Citation Nr: 1616446	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of L5-S1 discectomy, claimed as a back condition, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1987 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held in November 2015 before the undersigned Veterans Law Judge (VLJ) sitting in Waco, Texas. A copy of the transcript of that hearing is of record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

After the August 2013 statement of the case (SOC), additional records, to include VA and private treatment records, have been added to the record. However the Board finds, that a remand for initial RO consideration of the new evidence is not warranted, as the Veteran submitted a waiver of initial RO consideration in connection with the newly submitted evidence in November 2015.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for residuals of L5-S1 discectomy, claimed as a back condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2005 rating decision, the RO denied service connection for residuals of L5-S1 discectomy, claimed as a back condition. The Veteran was notified of his appellate rights, but did not perfect an appeal. 

2. New evidence received since the April 2005 rating decision related to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for residuals of L5-S1 discectomy, claimed as a back condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. An April 2005 rating decision by the RO that denied service connection for residuals of L5-S1 discectomy, claimed as a back condition, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

2. New and material evidence has been received to reopen the claim of service connection for residuals of L5-S1 discectomy, claimed as a back condition. § 38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen claim of service connection for residuals of L5-S1 discectomy, claimed as a back condition.  This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Whether New and Material Evidence has Been Received to Reopen a Claim for Service Connection for Residuals of L5-S1 Discectomy, Claimed as a Back Condition.

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in an April 2005 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for residuals of L5-S1 discectomy, claimed as a back condition. The claim was denied on the grounds that the "condition neither occurred in nor was caused by service." Evidence considered in the April 2005 rating decision included: service treatment records; military personnel records; the Veteran's DD 214; private treatment records from R. V. C., M.D., dated from November 1996 to January 1997; and VA treatment records from April 2004 to July 2004.

The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial.  Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In September 2010, the Veteran filed a correspondence stating that he wished to reopen his claim for service connection for a back condition including discectomy L5-S1.  The Veteran's current claim for entitlement to service connection is based upon the same factual basis as his claim for entitlement to service connection that was denied in the August 2005 rating decision. As such, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In the August 2011 rating decision, the RO reopened the claim, but continued the previous denial. The August 2011 rating decision continued the denial on the same basis as the previous denial-the evidence continues to show that the condition was not incurred in or aggravated by military service. However, the August 2013 statement of the case (SOC) declined to reopen the claim because it found that the new evidence continued to fail to show that the disability is related to an in-service injury, event, or experience. Again, the Board notes that despite the discrepancy between the rating decision and the SOC, in any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In August 2011 the Veteran filed a Notice of Disagreement, and, after issuance of the SOC, the Veteran filed a VA Form 9 in September 2013. 

The Board finds that since the April 2005 rating decision the Veteran has filed new and material evidence that warrants the reopening of the claim. 

First, the Board notes that the Veteran has submitted service treatment records; however, as the RO noted in the August 2013 SOC, these records are not new and are duplicative, for the RO had previously considered these records in the April 2005 rating decision. Furthermore, the Veteran has submitted updated VA treatment records from April 2004 to September 2014. Although these treatment records are new, they are not material to the claim. The additional VA treatment records note the Veteran's back pain and current back condition, but do not relate to an unestablished fact necessary to substantiate the claim-namely, the nexus element that connects the Veteran's disability to the Veteran's service. 

Nevertheless, the Board reopens the claim on the basis of the Veteran's November 2015 testimony. The Board finds that at the November 2015 hearing the Veteran provided testimonial statements that are both new and material to the claim, and therefore, must reopen the claim. At the November 2015 hearing the Veteran explained how he got injured in service, and that his pain has continued since service. The Veteran testified that he served with the infantry of the United States Army, and that he served in the Gulf War. As part of his service, he marched, performed security patrols, and participated in ruck sack marches. Specifically during the ruck sack marches, the Veteran stated that he carried the average weight of seventy-five to one hundred pounds. He further noted that the first time he noticed this injury was at Fort Riley, Kansas, in 1988, and that it continued at every post thereafter. He testified that he was given Motrin and light duty as treatment. Furthermore, the Veteran noted that he did suffer from his back condition in service, and that the hip pain noted in his service treatment records was a symptom of and associated with his back condition.

The Board finds that the Veteran's statements are new evidence because it they were not previously submitted to be considered in the April 2005 rating decision. 38 C.F.R. § 3.156(a). This evidence is also material because statements regarding the etiology of the disability and the symptoms observed in service relate to an unestablished fact necessary to substantiate the Veteran's claim. This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. No statements regarding the Veteran's injury or experiences in service were previously available for consideration, and therefore, the information provided by the Veteran at the hearing is not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for residuals of L5-S1 discectomy, claimed as a back condition, is reopened; to this extent, the appeal is granted.


REMAND

The Veteran asserts that he has residuals of L5-S1 discectomy as a result of his service in the Army's infantry. As noted above, the Veteran testified at the November 2015 hearing that he began having back pain in service, and that he was required to carry, on average, between seventy-five and one hundred pounds on his back during drills. 

The Veteran's DD 214 verifies that the Veteran served in the infantry. While, service treatment records are silent to any back injury, service treatment records do note hip pain in November 1992 and March 1994. At the November 2015 hearing, the Veteran asserted that he did suffer from back pain in service, and that the hip pain notated in his service treatment records was a symptom of and associated with his back condition. Post-service VA treatment records from April 2004 to September 2014, and private treatment records from November 1996 to January 1997, note a history of back pain, back surgery, and continued pain with medication as treatment. 

The Veteran has not been afforded a VA examination for his back condition. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

In this case, treatment records show care for the Veteran's current back condition, and the Veteran has asserted an in-service injury. Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's current back disability, and his service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required to obtain an opinion regarding the etiology of the Veteran's back condition. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of his residuals of L5-S1 discectomy, claimed as a back condition.


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated VA treatment records, and any private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's back condition, to include specifically residuals of L5-S1 discectomy.

The electronic claims file must be reviewed by the examiner.  

The examiner should obtain a complete history of the claimed back injury in service and the relevant symptoms from the Veteran.  The Veteran has testified that he served with the infantry.  As part of his service, he marched, performed security patrols, and participated in ruck sack marches. Specifically during the ruck sack marches, the Veteran stated that he carried the average weight of seventy-five to one hundred pounds. He further noted that the first time he noticed this injury was at Fort Riley, Kansas, in 1988, and that it continued at every post thereafter. He testified that he was given Motrin and light duty as treatment. He noted that he did suffer from his back condition in service, and that the hip pain noted in his service treatment records was a symptom of and associated with his back condition.

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's back condition, to include residuals of L5-S1 discectomy, is related to his active duty service? 

In rendering the requested opinion, the examiner is should acknowledge the Veteran's hearing testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


